Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of 15/323,360, now issued as US Patent 10,669,561, which is a 371 of PCT/US15/39037.
The amendment filed on July 26, 2021 has been entered.
Claims 24-40 and 45 are pending.
Election/Restrictions
Applicant's election with traverse of Group I with a species election of 
1)    Parent organism: Escherichia coli
2)    Genetic modifications made in said organism (over-expression/up-regulation/ enhancement); reference to Figure 2 is made:
(2A)    acetyl-CoA reductase:
bphJ (GI: 520923 )from Burkholderia xenovorans LB400
(2B)    4-hydroxy 2-oxovalerate aldolase:
bphl (GI: 520924) from Burkholderia xenovorans LB400
(2C) 4-hydroxy-2-oxovalerate 3-dehydratase:
LeuC (GI: 635576713) and LeuD (GI: 3122345) from Methanococcus jarmaschii 
(2D)    2-oxopent-4-enoate reductase:
Mdh (GI: 1789632) E. coli

menF (GI: 16080250) Bacillus suibtilis 
(2F)    5-hydroxypent-2-enoate dehydratase:
fumC (GI: 2132377) Corynebacterium glutamicum
	(2G)    2,4-pentadienoate decarboxylase:
		PadA1 (GI number: 1165293) S. cerevisiae
3) Starting material/end product: acetyl-CoA (AcCoA) → acetaldehyde (Acald) → 2-oxopent-4-enoate → 2-hydroxypent-4-enoate → 5-hydroxypent-2-enoate → 2,4-pentadienoate → butadiene
in the reply filed on July 26, 2021s acknowledged.  The traversal is on the ground(s) that the features of Group I are required by Group II and therefore search and examination of Group I would uncover documents relevant to Group II and as such no additional burden in examining Group II together with Group I.  This is not found persuasive because as discussed the Restriction Requirement mailed on May 24, 2021, searching for Groups I and II together would impose a serious search burden because Groups I-II have a separate status in the as shown by their different classifications and even if the product of Group I was known, the method of Group II maybe novel and unobvious in view of the preamble or active steps.  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: 
The inventions require a different field of search (e.g., searching differentclasses/subclasses or electronic resources, or employing different search strategies orsearch qu
The requirement is still deemed proper and is therefore made FINAL.
Claims 28, 30-35, 38-40, and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 26, 2021.
Claim for Domestic Priority
Applicants' claim for domestic priority under 35 USC 119(e) to US provisional application 62/020,901 filed 07/03/2014 and 62/082,747 filed 11/21/2014 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

 Improper Markush Grouping Rejection
Claims 24-26 and 29 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or 
The Markush grouping of the plurality of the enzymes of the butadine biosynthesis pathway is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the plurality of the recited enzymes do not all share a disclosed structural similarity essential to the common use (butadiene biosynthesis).  Each of the enzymes have different enzymatic domains and each belong to a different class of enzymes and each of the enzymes catalyze different enzymatic reactions.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-27, 29, and 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass any non-naturally occurring microbial organism producing butadiene from any starting material via any intermediate, wherein said organism comprises at least one exogenous nucleotide sequence encoding (2A) any acetyl-CoA reductase, (2B) any 4-hydroxy 2-oxovalerate aldolase or any aldolase, (2C) any 4-hydroxy-2-oxovalerate 3-dehydratase or any dehydratase, (2D) any 2-oxopent-4-enoate reductase,  (2E) any 2-hydroxypent-4-enoate vinylisomerase or any 
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “(2A) acetyl-CoA reductase” “2B)  4-hydroxy 2-oxovalerate aldolase”, “aldolase”, “(2C)   4-hydroxy-2-oxovalerate 3-dehydratase”, “dehydratase”, “(2D) 2-oxopent-4-enoate reductase”, “(2E) 2-hydroxypent-4-enoate vinylisomerase”, “isomerase”, “(2F) 5-hydroxypent-2-enoate dehydratase”, “(2G) 2,4-pentadienoate decarboxylase”, and “decarboxylase” fails to provide a sufficient description of the genus of proteins/genes expressed in the claimed microorganism as it merely describes the functional features of the genus without providing any definition of the structural 
The claims are drawn to a genus of any non-naturally occurring organism having unknown structure but having the function of producing butadiene from a genus of starting material.  However, the specification is limited to a recombinant E. coli expressing a heterologous polynucleotide the S. cerevisiae phenolacrylate decarboxylase, wherein said E. coli produces butadiene from 2,4-pentadienoate (Example 2) and a recombinant E. coli expressing a heterologous polynucleotide the Populus alba isoprene synthase, wherein said E. coli produces butadiene from crotyl diphosphate (Example 4).   The specification only outlines a generic disclosure of possible production of butadiene from various substrates by introducing various genes. Other than the two recombinant E. coli discussed above (Examples 2 and 4), the specification does not disclose non-naturally occurring microbial organism having a pathway to butadiene from any substrate.  Therefore, at the time of filing, the level of the knowledge and skill in the art did not allow those skilled in the art to structurally envisage or recognize non-naturally occurring microbial organism that is able to produce butadiene from any substrate using at least one of the recited genes in the claims.  Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show that the application would have been in possession of the claimed genus as a whole at the time of fling.    

Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
 
Claims 24-27, 29, and 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recombinant E. coli expressing a heterologous polynucleotide the S. cerevisiae phenolacrylate decarboxylase, wherein said E. coli produces butadiene from 2,4-pentadienoate (Example 2) and a recombinant E. coli expressing a heterologous polynucleotide the Populus alba isoprene synthase, wherein said E. coli produces butadiene from crotyl diphosphate (Example 4), does not reasonably provide enablement for any non-naturally occurring organism having unknown structure but having the function of producing butadiene from any starting material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) 
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass any non-naturally occurring microbial organism producing butadiene from any starting material via any intermediate, wherein said organism comprises at least one exogenous nucleotide sequence encoding (2A) any acetyl-CoA reductase, (2B) any 4-hydroxy 2-oxovalerate aldolase or any aldolase, (2C) any 4-hydroxy-2-oxovalerate 3-dehydratase or any dehydratase, (2D) any 2-oxopent-4-enoate reductase,  (2E) any 2-hydroxypent-4-enoate vinylisomerase or any isomerase, (2F) any 5-hydroxypent-2-enoate dehydratase or any dehydratase, and/or (2G) any 2,4-pentadienoate decarboxylase or any decarboxylase, and any other enzymes. Therefore, the claims are drawn to any non-naturally occurring organism having unknown structure but having the function of producing butadiene from any starting material.   
The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to non-naturally occurring microbial organism having a pathway to butadiene from any substrate.   In the instant case, the specification is limited to a recombinant E. coli expressing a heterologous polynucleotide the S. cerevisiae phenolacrylate decarboxylase, wherein said E. coli produces butadiene from 2,4-pentadienoate (Example 2) and a recombinant E. coli expressing a heterologous Populus alba isoprene synthase, wherein said E. coli produces butadiene from crotyl diphosphate (Example 4).   The specification only outlines a generic disclosure of possible production of butadiene from various substrates by introducing various genes. Other than the two recombinant E. coli discussed above (Examples 2 and 4), the specification does not disclose non-naturally occurring microbial organism having a pathway to butadiene from any substrate.
The speciation also fails to provide any information as to (1) specific combination of genes of a butadiene pathway which imparts any microorganism to produce butadiene from any starting material and (2) microorganisms that can produce butadiene from any starting material upon expression of genes of a butadiene pathway. No correlation between structure and function of having the activity of producing butadiene in any microorganism has been presented.  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 24-27, 29, and 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 12-15 of U.S. Patent No. 10,669,561. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: . 
Claim 3 of the reference patent recites a non-naturally occurring microbial organism comprising of an alcohol dehydrogenase, an acyl-CoA reductase, a CoA transferase, a CoA hydrolase, a decarboxylase, an aldolase, a dehydratase, a dehydratase/vinylisomerase, an isomerase, a CoA synthetase, or combinations thereof. Claim 12 of the reference patent recites a non-naturally occurring microbial organism comprising a polynucleotide encoding (2A) acetyl-CoA reductase, (2B) 4-hydroxy 2-oxovalerate aldolase, (2C) 4-hydroxy-2-oxovalerate 3-dehydratase and (2D) 2-oxopent-4-enoate reductase.  Claim 13 of the reference patent recites a non-naturally occurring microbial organism comprising a polynucleotide encoding (2F) 5-hydroxypent-2-enoate dehydratase and (2G) 2,4-pentadienoate decarboxylase.   Therefore, Claims 24-27, 29, and 36-37 of the instant application cannot be considered patentably distinct over claims 1, 3, and 12-13 of the reference application when there is specifically recited embodiment that would anticipate claims 24-27, 29, and 36-37 of the instant application.  
Therefore, the conflicting claims are not patentably distinct from each other.  

Conclusion

	Claims 24-40 and 45 are pending.

	Claims 28, 30-35, 38-40, and 45 are withdrawn.

	Claims 24-27, 29, and 36-37 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.